Citation Nr: 1034123	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-37 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a mental disorder other 
than posttraumatic stress disorder, to include depression.


REPRESENTATION

Appellant represented by:	Richard D. Little, Agent


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board confirmed the RO's denial of the claim in a November 
2008 decision.  The Veteran appealed the Board's decision to the 
Court of Appeals for Veterans Claims (Court), and the Court 
granted a Joint Motion for Remand (JMR) in April 2010.  The JMR 
requested that the November 2008 Board decision be vacated and 
remanded to request additional documentation, discussed below, to 
verify the Veteran's claimed stressors, or explain why efforts to 
obtain the documentation were not necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders (4th ed. 
1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The paragraph 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity"' means that 
a veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

In this case, the Veteran's claim has been denied because he did 
not have combat experience and his claimed stressors have not 
been verified.  The Board finds that further development is 
required, in accordance with the JMR, to fulfill VA's duty to 
assist in attempting to verify his claimed stressors.  
Additionally, in light of the amendments to the regulations 
regarding service connection for PTSD, the Board finds that a VA 
examination is necessary to clarify the Veteran's diagnoses and 
ascertain whether his claimed stressors are sufficient to support 
a PTSD diagnosis.   

The Veteran's DD Form 214 lists his military occupational 
specialty (MOS) as military policeman, and states that he had 
Vietnam service from February 9, 1972, to November 17, 1972.  He 
received the National Defense Service Medal, the Vietnam Service 
Medal, the Republic of Vietnam Commendation Medal with "60" 
Device, and an Overseas Service Bar.  These awards indicate that 
he was in a theater of combat operations, but not necessarily 
that he was directly engaged in combat.  Additionally, there is 
no other indication that the Veteran engaged in combat, nor does 
he allege direct combat with the enemy.  Service personnel 
records show that he was stationed in Vietnam from February 22, 
1972, to November 5, 1972.  His principal duty there was military 
policeman, and he was assigned to the 560th Military Police 
Company, 97th Military Police Battalion.  On November 6, 1972, he 
was transferred back to the U.S., and his principal "duty," 
until November 22, 1972, was as a medical patient.  The Veteran 
submitted an additional copy of his record of assignments, 
highlighting the periods of time his principal duty was 
"patient," and he indicated he was "hospitalized in country in 
Vietnam for severe mental disorders due to combat."  

Among his claimed stressors, the Veteran states that he had to 
secure areas when the enemy engaged his unit with rockets in 
Pleiku.  In April 1972, he was on patrol in a village when he 
accidentally shot a civilian Vietnamese because he thought the 
person was the enemy.  He also asserts that, about a week after 
he arrived in Vietnam, he witnessed the death of a fellow 
military police soldier while travelling from his company 
headquarters to the village of Phu Bai.  He also recalls 
experiencing incoming rockets and being shot at many times.  

The Veteran's service treatment records (STRs) show that he was 
admitted to the U.S. Army Hospital in Saigon on November 7, 1972, 
and was assigned to the psychiatric clinic service.  Five days 
later, he was transferred back to the U.S. for treatment, and the 
diagnosis was listed as improper use of drugs - heroin and THC.  
He was placed in a medical holding company at Fort Leonard Wood.  
It was noted that he had engaged in drug usage prior to entrance 
into service, and he reported that he had first begun using drugs 
one year prior.  The diagnosis was again improper use of drugs - 
heroin and marijuana.  He was discharged from the mental health 
clinic at Fort Leonard Wood on November 22, 1972.  At that time, 
he was found to be medically qualified for duty with limitation, 
and was placed on a temporary limited duty profile.  It was noted 
that he had a history of drug abuse, including heroin, and that 
he had "no psychiatric diagnosis now."  On the physical 
profile, his psychiatric condition (under item "S") was 
assigned a profile of "2T."   

Subsequently, on a Report of Medical History prepared by the 
Veteran in November 1972, in conjunction with his separation 
examination, he responded "yes" as to having, or having had, 
depression or excessive worry.  It was noted that he had 
experienced slight depression while in Vietnam.  It was also 
noted that he had been a patient at the 46th Evacuation Hospital 
in Pleiku, Vietnam.  At his November 1972 separation examination, 
however, the psychiatric clinical evaluation was normal.  

In April 2005, the Veteran sought treatment at the West Los 
Angeles VA Medical Center (VAMC), stating that his world was 
"falling apart."  He reported a sense of doom, stating that he 
had been clean and sober for 24 years, but unemployed for more 
than 10 years.  He wanted help for his depression.  He admitted 
to two previous suicide attempts in the distant past, but denied 
any current suicidal ideation.  A registered nurse practitioner 
assessed depression, and referred him for treatment in the mental 
health clinic.  

In June 2005, an M.A. at the VAMC conducted a biopsychosocial 
assessment.  The Veteran reported depressive episodes over the 
last 3.5 years.  He described difficulty with people telling him 
what to do, and frequent recurring dreams about Vietnam.  The 
provider assessed PTSD on Axis I of the DSM-IV diagnosis chart, 
along with opioid dependence in remission, and referred the 
Veteran to participation in the POST program with medication 
management handled by a POST doctor.   VAMC records show the 
Veteran participated in the POST program, including group 
therapy, and the claims file includes certificates of completion 
for various therapy groups at the VAMC.

In November 2005, Dr. B.W., a psychiatrist at the VAMC, wrote a 
letter stating that the Veteran had been in treatment for PTSD 
for several months under his care.  The Veteran had begun his 
course of treatment in POST in June 2005 for PTSD, at which time 
he demonstrated symptoms including intrusive thoughts, 
nightmares, hypervigilance, suspicion, and mistrust, along with 
depression, secondary to PTSD.  The Veteran's prognosis was 
guarded, and it was seen as unlikely that he would be able to 
rejoin the competitive work force to sustain himself.  The doctor 
supported the Veteran's request for service connection for PTSD, 
citing to his service records, medical records, and Social 
Security records as overwhelming supporting evidence.  

Based on the foregoing, the Board finds that a VA examination is 
necessary to clarify the Veteran's psychiatric condition, and to 
determine whether his claimed in-service stressors are sufficient 
to support a diagnosis of PTSD.  

In addition, the Board notes that the Veteran has been diagnosed 
with depression.  In a precedent decision, Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans 
Claims held that the scope of a service connection claim for a 
mental disability is not restricted to the specific diagnosis 
alleged by the claimant, but includes any mental disability which 
may reasonably be encompassed by the claimant's description of 
the claim, the reported symptoms, and other information of 
record.  Here, the Veteran has been diagnosed with several other 
mental health disorders, including depression and anxiety, which 
have not been included in the RO's adjudications of the claim. 

Thus, to assure the Veteran full due process, and because there 
are indications of a psychiatric diagnosis other than PTSD in the 
file, the Board concludes that this matter must be remanded for 
consideration of this claim pursuant to the Clemons precedent.  
The VA examiner should address whether any mental health 
diagnoses other than PTSD are related to the Veteran's military 
service.

Finally, the record indicates that the Veteran may be receiving 
disability benefits from the Social Security Administration 
(SSA).  Dr. B.W. mentioned social security records in his 
November 2005 letter, and the claims file includes a March 2007 
Notice of Award letter from SSA stating that a previous letter 
had been sent to the Veteran informing him that he met the 
medical requirements for disability payments.  It does not appear 
that any attempt has been made to obtain the Veteran's SSA 
records.  VA's duty to assist includes obtaining such records or, 
in the alternative, a response from SSA indicating the records 
are not available.  See, e.g., Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any and all records from 
the Social Security Administration relating to any 
award of SSA disability benefits, particularly 
those records identifying the disabilities upon 
which the award was based.  If no records are 
available, a written statement should be obtained 
from SSA to that effect.  The Veteran should be 
informed of any negative search results, and 
advised that he can submit copies of any records 
he has in his possession.

2.  Request and obtain the 1972 unit history, as 
well as any morning reports and daily journals for 
the period February 9, 1972, to November 17, 1972, 
from the 560th Military Police Company, 97th 
Military Police Battalion, from the appropriate 
facility.  If no records are available, a negative 
response should be associated with the claims 
file.  

3.  Request and obtain any records relating to the 
Veteran's hospitalization in the psychiatry 
service at the United States Army Hospital in 
Saigon in November 1972.  If no records are 
available, a negative response should be 
associated with the claims file.

4.  Request and obtain any and all treatment 
records relating to the Veteran from the 46th 
Evacuation Hospital in Pleiku, Vietnam.  If no 
records are available, a negative response should 
be associated with the claims file.   

5.  Once all records requested above have been 
associated with the claims file or a negative 
response received, schedule the Veteran for an 
examination by a VA psychologist or psychiatrist 
knowledgeable in assessing PTSD to determine 
whether the Veteran has PTSD as defined by the 
criteria in the American Psychiatric Association 
manual, DSM-IV, based upon his claimed in-service 
stressor(s).  Any and all studies deemed 
necessary, including psychological examination 
and/or testing, should be completed.  The claims 
file, including a copy of this Remand, must be 
made available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such review 
was accomplished.  

a.  The examiner should be requested to provide 
an opinion as to whether it is at least as 
likely as not (i.e., to a degree of probability 
of 50 percent or more) that the Veteran's 
claimed in-service stressor(s), if accepted as 
true, was (were) sufficient to have caused the 
current psychiatric symptoms, or whether such 
causation is unlikely (i.e., a probability of 
less than 50 percent).  The examiner is also 
requested to determine whether it is at least as 
likely as not that the diagnostic criteria to 
support a diagnosis of PTSD have been satisfied 
by both the in-service stressor(s) and the 
current symptomatology, consistent with the DSM-
IV, or whether it is unlikely (i.e., a 
probability of less than 50 percent) that the 
criteria have been met.

b.  If the Veteran is found to have PTSD, the 
examiner is requested to identify the diagnostic 
criteria, including the specific stressor(s) 
supporting the diagnosis, and the current 
manifestations which distinguish that diagnosis 
from other psychiatric disorders.  

c.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an opinion as 
to whether it is at least as likely as not 
(i.e., to a degree of probability of 50 percent 
or more), or unlikely (i.e., a probability of 
less than 50 percent) that any currently 
diagnosed psychiatric disorder is causally 
related to the Veteran's active military 
service.

d.  Note: The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

e.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

6.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence, 
and readjudicated in light of the holding in 
Clemons v. Shinseki, supra.  If any benefit sought 
is not granted, the Veteran and his representative 
should be furnished a Supplemental Statement of 
the Case and afforded a reasonable opportunity to 
respond before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

